 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDP. R. Mallory Co., Inc.andInternational Union ofDistrict 50,UnitedMine Workers of America.Cases 25-CA-2719 and 25-CA-2841April 10, 1969DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn August 6, 1968, Trial Examiner SidneySherman issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged inand was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthat the Respondent had notengaged incertainotherallegedunfairlaborpracticesandrecommendeddismissalof those allegations of thecomplaint. Thereafter, the Respondent and GeneralCounsel filed exceptions to the Trial Examiner'sDecision and supporting briefs.Pursuant to the provisions of Section 3(b) of theAct, theNationalLaborRelationsBoard hasdelegated its powers in connection with these casesto a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein, and orders that the Respondent, P.R.Mallory& Co., Inc., Greencastle andCrawfordsville,Indiana,itsofficers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as so modified:Add the following as paragraph 2(c) of the TrialExaminer's Recommended Order, and reletter thefollowing paragraphs accordingly:(c)Notify the above-named employees if presentlyserving in the Armed Forces of the United States oftheir right to full reinstatement, upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.TRIAL EXAMINER'S DECISIONSIDNEY SHERMAN, Trial Examiner: The original chargesherein were served upon Respondent on January 30, andMay 28, 1967. The complaint in Case 25-CA-2719 issuedon April 19, 1967, andthe complaintin Case 25-CA-2841issued on June 30, 1967, and on that date both complaintswere consolidated for hearing. The hearing was held onJuly 24, through 28, 1967, and on January 18, and May 8,1968.The issues litigated involved alleged violations ofSection 8(a)(1) and (3) of the Act. After the hearing briefswere filed by Respondent and the General Counsel.Upon the entire record,' including my observation ofthewitness,Iadoptthefollowingfindingsandconclusions-IRESPONDENT'S BUSINESSP. R. Mallory & Co., Inc., herein called Respondent, isacorporationunderDelaware law, with plants atGreencastleandCrawfordsville,Indiana,aswellaselsewhere,and is engaged in the manufacture ofcapacitators.Respondent annually ships from Indiana toother States products valued in excess of $50,000. It isfound that Respondent is engaged in commerce within themeaning ofthe Act.IL THE UNION INVOLVEDInternationalUnion of District 50, UnitedMineWorkers of America, hereinafter called the Union, is alabor organization under the Act'On March 22,1968, f issued an order proposing certain corrections ofthe transcriptof testimony,and on March 30, 1968,Respondent filedobjections to some of such proposed corrections and a motion proposingadditional corrections Such objections were disposed of at the hearing ofMay 8, 1968 (Tr pp 1010-11)Respondent'smotion of March 30, asmodified at that hearing(Tr pp 1011-12), is herebygranted andorderedreceived in evidenceas TXExh I For additional corrections,see pages1013-1016 ofthe transcript and my orderof July 12, 1968Pursuant to the orderofMay 22,1968, thereishereby received inevidenceG C Exh. l(pp)Pursuant to the order of June 24,1968, there have been received inevidencethe following documents,which have been marked as indicatedbelow in parentheses1.Respondent's petitioninCase 25-CA-2719 to revokesubpoena ducesNo B-54591 (TX Exh 2)2Respondent'spetitioninCase 25-CA-2841, to revokethe samesubpoena(TX Exh 3)3The order of August 1, 1967, withrespect to the foregoing petitions(TX Exh 4)4 The General Counsel'sResponseof August4, to the foregoing order(TX Exh 5)5Respondent'sResponseof August19, to said order(TX Exh 6).6. The order of August 22 onRespondent's foregoing petitions to revoke(TX Exh 7)7The General Counsel'sResponseof August 24, to the order of August22 (TX Exh 8)8The SupplementaryOrder of September 5, 1967 (TX Exh 9)9The General Counsel'spetitionof July 26, 1967,to revokesubpoenaducesB-54598(TX Exh 10)10The General Counsel'spetitionof August 2, 1967, to revoke asubpoena duces(TX Exh I I )IIThe ruling of August 9, 1967, onthe foregoing petitions (TX Exh12)'Mr Reid P Davis,who entered the initial appearance for the ChargingParty, was succeededby Mr 0 E Cole175 NLRB No. 34 P. R. MALLORY, CO., INC.309Ill.THE UNFAIR LABOR PRACTICEThe pleadings raise the following issues.1.Whether Respondent violated Section 8(a)(l) of theAct by threats, promises of benefits, interrogation, andsolicitation of an employee to engage in surveillance ofUnion activities of other employees2Whether Respondent violated Section 8(a)(3) and (1)of the Act by discharging Hubble, Gray, Otis Witty,Michael, and Chiles.A. Sequence of Events at GreencastleInAugust 1966, the Union began to organize theGreencastle plant. OtisWitty signed a Union card thatmonth and shortly thereafter solicited others in the plantIn September, he attended the first Union meeting, and ata meeting held on October 24 he was elected president ofthe local branch of the Union. The next day he wasdischarged, allegedly for running excessive scrap.Michael signeda unioncard on September 29, 1966,and attendeda union meeting,apparently on the samedateOn October 6, he was laid off, allegedly for lack ofwork.Chiles signed a union card on January 19, 1967, andattended a union meeting on January 23, 1967. OnJanuary 25, he ceased work under circumstances describedbelowAt CrawfordsvilleThe union campaign at Crawfordsville began in May1967Hubble signed a Union card and on May 19solicited others at the plant Later that day he was laidoff,allegedly in the interest of economy. Respondentadmittedly had learned, prior to his layoff, of his unionactivity.Gray was hired in 1957, and was hourly paid untilMarch 1, 1965, when he was designated a foreman andplaced on salary. On May 23, 1967, he was dischargedadmittedly for reasons related to his supposed unionactivity. In his case, Respondent's defense is that he was asupervisor and that he was therefore not protected againstdischarge for engaging in union activity.B. Discussionrequested her to keep her "ears open" when she "went outon the floor . to see what [she] could find out about theunion "There was no evidence of any compliance withthis request.Requesting an employee to engage in surveillance of theunion activities of other employees violates Section 8(a)(1)of the Act, whether or not there is compliance with therequest.' However, Respondent would have Cook's requestconstrued as reflecting a desire to obtain information onlyconcerninganyunionactivityby employees duringworktime, and Respondent contends that, so construed,Cook's request was not unlawful The short answer to thisisthatCook's request was in terms broad enough toembrace anything that Sarah Witty might find out abouttheUnion while in the production area, including thenames of union adherents, and was not limited toreporting on any misuse of production time.Respondent next contends that, since Sarah Witty, asan office employee, was not within the unit that the Unionwas seeking to organize, and since she quit her job abouta month after the foregoing conversation, the Board maynot find that Cook's request coerced any employee in theexercise of rights guaranteed by the Act. However, therewas no evidence as to the exact scope of the unit whichthe Union was seeking to organize nor that Sarah Witty'sjob category was not included in that unit nor that shewas not, in fact, solicited to join. Moreover, at this latedate it hardly needs citation of authority that to find aviolation of Section 8(a)(1) there is no need to proveactual coercion, it being sufficient that the employer'sconduct had a tendency to coerce'Ifind that by Cook's foregoing conduct Respondentviolated Section 8(a)(1) of the Act.'Threats and InterrogationCunningham testified that, when he was hired byMarquis at Crawfordsville in February 1967, the latterstatedwith reference to "the union" that "they weretroublemakers,hedidn'twantthem."Undercross-examination,CunninghamrephrasedMarquis'remark about "theunion" as follows.Something about they were trouble makers and "Ido not have any time for them."AlthoughCunningham was not deemed a credible1.Union animus in generalAs related in more detail below, two employeewitnesses (Hubble andOtisWitty) testifiedwithoutcontradiction,that,whenhiredbyRespondent,arepresentativeofmanagementmade it clear thatRespondent did not want its plants organized by a union,and Respondent's counsel candidly stated at the hearingthat this was in fact, Respondent's policy. Moreover, asupervisor (Hartman) admitted at the hearing that he wasinstructed by another supervisor to watch out for anypersons passing union cards.2Violations of 8(a)(1)SolicitationThere was no contradiction of the testimony of SarahWitty,' an office employee at the Greencastle plant, thatafterunion literaturewas passed out at that plant,apparently in August 1966, Cook, an admitted supervisor,'Shewas thedaughter-in-lawofOtisWitty,one oftheallegeddiscnminatees,who was the leading proponentof the Union atG reencastle'United FireworksManufacturingCo, Inc ,118 NLRB 883, 895, DixieShirt Co,Inc, 79 NLRB 127,Edward Fields, Inc v N L R B.325 F 2d754 (C A 2),The Bedford-Nugent Corp ,137NLRB 1030, 1033-34,Edmont ManufacturingCo,120 NLRB 525, 526,George Norman Co,101NLRB 1127, 1132'The vice ofsolicitationof the typehere involved is that "theinformation sought could have beenused by theRespondent for no otherpurpose butinterference" with employeerights(DixieShirtCo , Inc ,supra)-including discrimination against union adherents,once theiridentitywas ascertainedThus,Cook's requestwas tantamont to adisclosureto Sarah Witty thatRespondent was planning reprisals againstunion adherents'In view of this finding, there is no need to resolve the legal and factualissues concerning a like requestbyWorksManager Dibble allegedlyaddressed in September1966, to Day, whoRespondent contends, and therecordindicates, was a supervisor at the timeA complaintallegation that Dibble, in addition, threatenedDay withreprisals fornot reporting on employee union activity was struck at thehearing, as I did not construe Dibble's remarks,as reported by Day, asimplying anysuch threat 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDwitnesswith respect to another matter,' there was nocontradiction of the foregoing testimony, and I credit it.However, as it is not clear from the remark that Marquiswas referring to union adherents rather than tounions,themselves, and, as a statement by an employer that hehas no use for unions because they make trouble would beprivilegedfreespeech, I am not persuaded that byMarquis' foregoing remark Respondent violated Section8(a)(1) of the ActOtisWitty testified that in August 1966, the date afterthefirstdistributionof literature by the Union atGreencastle,Hartman, a group leader and an admittedsupervisor,remarked to some employees in Witty'spresence that anyone caught talking about the Union inthe plant would be discharged immediately, and that,when Hartman called upon him to confirm this, thewitness demurred, observing that anyone had a right tojoin any organization he pleased.Hartman denied that there had been any such incidentHowever, in view of the circumstantiality of Witty'stestimony, as well as demeanor considerations, I credithim and find that, by the foregoing threat of discharge fordiscussingtheUnion in the plant, Respondent violatedSection 8(a)(l) of the Act.The complaint alleged that Lawson, an admittedsupervisor, inNovember 1966, interrogated an employeeabout hisunionactivity and threatened him with dischargeifhe engagedinsuchactivityThe only evidence insupport of this allegation was that of Chiles, discussedbelow.For reasons there stated, it is found that thisallegation iswithout adequate support in the record and itwill be recommended that it be dismissed.Fringe BenefitsThe complaint alleged that certain wage increases andother employee benefits were promised and granted byRespondent to its Crawfordsville employees on or aboutMay 24, 1967, to deter them fromengaging in unionactivityThe record shows that in May 1967, RespondentdistributedatitsCrawfordsvilleplantcopiesofapublication entitled "Cappy's Capacitator Topics," whichannouncedvarious improvements in fringe benefits, to beeffectiveMay 22, and that about thesame timeRespondent distributed at its other three capacitatorplants" similar announcementsof improvements in fringebenefits at those plants. Respondent's personnel director,Ellis, testified that the net effect of these changes was toequalize fringe benefits for all four plantsHe added thatpursuantto a survey made by him early in the summer of1966, he recommended changesin fringebenefits and thatthey be made uniform in all four plants, but that no "realaction"was taken on this recommendation until April1967.9'An allegation of the complaint, added by oral amendment at thehearing,thatMarquis on the same occasion interrogated Cunningham wasstruck at the hearing, because of Cunningham's repudiation of his owntestimony concerning such interrogationAt thehearing, I also struckCunningham'stestimony regarding the "trouble makers" remark, but,upon reconsideration,Iissued an order after the hearing reinstating suchtestimony, as it seemed to me, at least arguable, that the General Counselhad thereby made out a primafaciecaseThe hearing was thereafterreopened to give Respondent an opportunity to refute Cunningham'stestimony,but it failed to do so, citing the fact that Marquis was no longerinRespondent's employ and residing in Florida.'At Greencastle,Glasgow, Kentucky,and Huntsville,Alabama'Earlier he had testified that his "recommendations were made"inApril1967This apparent inconsistency may be reconciled by inferring that hemeant there to say that his recommendations were acted upon in April1967Not only was there no contradiction of Ellis' testimonythat the decision to improve fringe benefits was made inApril,about a mont4i before the inception of unionactivityatCrawfordsville,buttherewas also noaffirmative evidence that the new benefits were, in fact,announcedaftertheadventoftheUnionatCrawfordsville.While the publication in which the newbenefitsatCrawfordsvillewere announced was dated"May 1967," there was no evidence as to the exact date inMay on which the publication was distributed to theemployeesThe record does not show that Respondentwas aware of any union activity at Crawfordsville beforeHubble's solicitation, which began on May 18, nor is thereany proof of any prior union activity there. Accordingly,there is no basis for determining whether the new benefitswere announced before or after the Union campaign atCrawfordsville began.As the burden of proof on thetiming of the announcement of the new benefits is on theGeneral Counsel, it must be found, that there is a failureof proof on that issue.Nor was there any impeachment of Ellis' testimonythat fringe benefits were revised upward at the same timeat all four plants, including Glasgow, where the Unionhad launched an organizing campaign early in 1966,Greencastle where such a campaign had been initiated inAugust 1966, and Huntsville, as to which there was noevidence of any union activity. It might be urged that thesimultaneous action taken at all four plants was merelydesigned to mask Respondent's real purpose, which was tochill union activity at the Crawfordsville plant. However,in view of the aforenoted failure of proof that the timingof the announcement coincided with the launching of theunion campaign at Crawfordsville there seems to be morereason to find that the real purpose of Respondent'saction was to chill unionism at Greencastle or Glasgow,where such a campaign had already been started, and thattheextensionofbenefitstoCrawfordsville(andHuntsville)wasmerely a "cover" for that purpose.However, as the matter was not litigated on that theory,no such finding may now be made."The Wage IncreaseThe complaint in the Crawfordsville case(25-CA-2841),which issued on June30,1967, alleged,inter alia,asalreadynoted,thatonoraboutMay 24, 1967,Respondent promisedandgranted to its Crawfordsvilleemployees "pay raises and other fringe benefits" to inducethem to abstain from union activity. The allegation as tofringe benefits has already been considered The GeneralCounsel offered no evidence as to pay raises, and it wasonly through questioning by the Examiner that testimonywas elicited from Personnel Director Ellis that in July1967,Respondent granted pay raises at Crawfordsville.Although it was pointed out to the General Counsel thatthe complaint did not appear to cover such raises," he didnot offer to amend the complaint, and, in view of this, aswell as the General Counsel's remarks at this point in therecord, it is not clear that he infact, wished to litigate thematter of the July pay raise 'r"In any case,there is no evidence that in May 1967, the Union was stillactive at Greencastle or Glasgow"This was due not only to the discrepancy with regard to the date of thepay raises but also to the fact that, since the complaint had issued beforesuch raises were granted,they could not have been contemplated by thecomplaint"His brief makes no reference either to the pay raise or the fringebenefits. P. R. MALLORY, CO., INC.311In any case, assuming that the issue is properly beforeme on the merits, I find no violation here. Ellis testifiedthattheJulyraisewasgranteduniformlyandsimultaneously at all four capacitator plants, and that thepurpose thereof was to move Respondent's rates closer tothe level prescribed by the new Federal minimum wagelaw,which had been enacted in September 1966, andwhich provided for a minimum hourly wage of $1.40 as ofFebruary 1, 1967, and $1 60 as of February 1, 1968."There was no contradiction of this testimony and therewas, moreover, no evidence that in July 1967, there wasstill any union activity at any of the plants affected by theincrease 'Accordingly, I find insufficient proof that the Julyincrease violated Section 8(a)(1) of the Act.3. The 8(a)(3) issuesa.HubbleWhen he was hired at Crawfordsville on February 6,Hubble was told by Plant Manager Marquis that the plantwas nonunion, that a union had tried twice to organize theplant, and that he hoped it would never happen again.Hubblewas initially assigned to the impregnationroom.When, after 2 months, he gave notice of intent toquit,he was induced by Respondent to remain by theoffer of promotion to a higher paid job's in the stockroomunderKesseeThere,Hubble'sdutiesconsistedinreceivingand storing supplies, delivering them toproductionemployees,andmaintaining an inventorythereof.His fellow employees in the stockroom wereCarmichael,Bishop, and Cunningham, of whom onlyCarmichael had greater seniorityBishop was laid off on May 12. About the same timeCunningham gave notice of intent to quit as of May 19.On May 17, Bishop was notified to return on May 22, asa replacement for Cunningham In the morning of the19th, Cunningham left the plant pursuant to his previouslyannounced intention to quit.On May 18, Hubble signed a union card, and the nextmorning passed out cards in the plant to other employees.At the end of the day he was notified that he was beinglaid offHe has not been recalled.According to Hubble's uncontradicted testimony, whichIcredit, in the morning of the 19th Kessee asked him ifhe would work all the next day, a Saturday, explainingthat the stockroom was shorthanded and that it had beennecessary for that reason to recall Bishop.Dibble,whowasmanagerofallRespondent'scapacitator plants, testified that about 2 p.m., on May 19,he calledMarquis, and told him that due to anticipatedunfavorable business conditions it would be necessary forhim to lay off "another indirect" employee," thatMarquis replied that this posed a problem, since the leastsenior employee in the plant was Hubble and he hadlearned that morning that Hubble was active on behalf oftheUnion, and that he hesitated to lay Hubble off forthat reason; and that Dibble rejoined, in effect, thatHubble's union activity did not immunize him against aneconomic layoff."Thus, it was Ellis' position that the July 1967 raise represented part ofthe increase that would be mandatory in February 1968"At Crawfordsville,there was no evidence of any union activity afterMay 1967 As to the other plants, see above"This promotion involved a wage increase of 20 cents an hour Marquisadmitted that Hubble's work was satisfactory"This term demoted employees not directly engaged in production but inMarquis testified that he learned early on May 18, thatHubble had been soliciting another employee to sign aunion card," that on May 19 Dibble instructed him to layoff "one more man" from the "labor force"" because ofeconomic conditions; that the witness expressed fear thatthere would be "trouble" because his least senior man wasHubble, who was engaged in passing out union cards, butDibble had rejected this as a reason for retaining Hubble.Marquis added that he demurred to the layoff on theadditionalground thatKessee,who was Hubble'simmediate supervisor, would not relish losing any moremen, but that, even after Kessee and Page were broughtinto the conversation, Dibble still insisted on the layoff ofHubble as the least senior man.Dibbleprofessed to be unaware of Cunningham'sresignationorthathehadquithisjob in theCrawfordsvillestockroomafewhoursbeforethetelephone call described above, and that a few days earlierBishop, who was junior to Hubble, had been recalled fromlayoff and ordered to report for work on May 22 as areplacement for Cunningham. And,Marquis at firstcorroborated Dibble on this point, opining that Dibbleknew nothing about Cunningham'sresignationandassertingthat thewitnesstoldhim nothing about it.However, when asked to explain why he did not mentiontoDibble,when he ordered the layoff of one indirectemployee, that one such employee had just quit, Marquisattempted to retract the foregoingadmission,stating thathe "tried" to tell Dibble about Cunningham, and he laterequivocated as to whether he was certain that he did so ormerely thought that he did.The foregoing conflict between Dibble and Marquis ona crucial point, as well as Marquis' own equivocation inthatregard,renders their versions of the telephoneconversation suspect. It is difficult to believe that, if, asDibble testified, he ordered that the labor force be reducedby one man, neither Marquis nor Kessee would point outto him that one member of the labor force had just quit,thereby obviating the need for any further reduction of thealreadydepletedstockroom crew. For this reason,Marquis' final version of the matter - that he did tellDibble about Cunningham's departure - seems the moreplausible. But Marquis failed to explain how Dibble cameto insistupona furtherreductionof the labor force (bylaying off Hubble), despite his initial request for theelimination of only one man and despite the concernshown by Marquis and Kessee over the shortage ofmanpower in the stockroom.Under the circumstances, I am convinced that neitherDibble nor Marquis gave a completely candid account ofthe incident.In any event, it is clear that Hubble was laid off a fewhours after Marquis' admitted disclosure to Dibble thatHubble was engagedin unionactivity.As a result of suchlayoff and the cancellation of the scheduled recall ofBishop, Respondent found itself in a position where oneman (Carmichael) was attempting to do the work whichonly a week before had been done by him and three others(Bishop, Hubble, and Cunningham). This state of affairsa service operationAs alreadynoted,at least one suchemployee(Bishop)had already beenlaid off"Although Rubble's testimonyand an offer of proofon the subject bythe General Counsel referonly to solicitationby Hubblein the evening ofMay 18 and the next morning, it is inferredfromMarquis' testimony thatHubble did at least discusstheUnionwith the other employee in themorning of the 18th"Evidently,thishad the same connotation as the term "indirectemployee" used by Dibble inhis testimony 312DECISIONSOF NATIONALLABOR RELATIONS BOARDdid not continue long; for, shortly after Hubble's layoffRespondent took the following actions with regard to its"labor force" at Crawfordsville'"(1)Keller,who was Hubble's senior, was transferredfrom shipping to stockroom work,2oanda new femaleemployee was hired to replace Keller."(2) Smith, who was about to be laid off from his job asforeman at Respondent's capacitator plant in Glasgow,Kentucky,was transferred toCrawfordsvilleandinitially assigned exclusively to shipping.(3)Howie, another Glasgow foreman who faced layoff,was transferred to Crawfordsville and, up to the date ofthe instant hearing, alternated between shipping and thestockroom, spending about 40 percent of his time in thelatter operation(4)Turner, who was to be laid off as a foreman atRespondent's Indianapolis plant, was transferred toCrawfordsville, where he, too, alternated between thestockroom and shipping.(5)Bullock, an employee in the winding room, wasassigned certain work formerly done by Hubble, onwhich she spent I to 2 hours a day.According toMarquis, the transfer of the, threeforemen- Smith, Howie, and Turner - was effectedpursuant to a telephone call he received, about a weekafterHubble's layoff, from Dibble, who offered him theirservices, and Dibble acknowledged that he was responsiblefor the foregoing transfers.When asked, in effect, why hedid not recall Hubble instead of transferring one of thethree foremen to Crawfordsville, Dibble answered thatthere was not enough work for the foremen at their ownplants (inGlasgow,Kentucky, and Indianapolis), andRespondentwanted to retain its supervisory forcewhenever it could. Dibble was thus in effect saying thatRespondent had a policy of protecting supervisors fromlayoff,which transcended the seniority rights of itsnonsupervisory employees, as well as those considerationsofeconomywhich required the layoff of Hubble.However, when Dibble was next reminded of his priortestimony that Respondent had never transferred salariedpersonnelfrom one plant to an hourly rated job inanother plant, he conceded that there had been no suchtransfer before the threeinstancesunder consideration,and offered only the following explanation:We never had that [sic] occasion to do that This is anew plant in Kentucky that had nothing but a hiringpolicy up until that summer.Dibble seems here to be saying that Respondent hadnever before had occasion to consider transferring salariedpersonnel from the Glasgow, Kentucky, plant to hourlypaid jobs in other plants because until the summer of1967, that plant had been a new, expanding operationHowever, Dibble's prior testimony had not been limited tothe experience at Glasgow but applied to all Respondent'splantsInany case, it is clear that the aforequotedtestimony falls short of explaining why the transfer of thethree foremen to Crawfordsville represented the first"The ensuing findings are based on a synthesis of the testimony ofMarquis, Carmichael,and Dibble"Keller's specific new assignment was to distribute matenals from thestockroom to the winding room, work which had formerly been done byCunningham and, to a lesser degree, by Hubble"Marquis explained that Hubble had not been recalled to replace Keller,because the packing work in the shipping room had been mechanized to apoint where it could be handled by a woman Nevertheless,as relatedbelow in the text,certainmale employees were about the same timeassigned to the shipping roomoccasioninRespondent'sentirehistoryr2thatitimplemented its alleged policy of "superseniority" forsupervisors by transferring them between plants to hourlypaid workUnder all the circumstances, I do not credit Dibble'stestimony that such transfers were made solely because ofsuch a policy, and, absent any other explanation for theapparent indifference manifested by Dibble to his indirectlabor costs only about a week after ordering Hubble's"layoff," I do not believe that such layoff was for thepurpose of reducing those costs 2'Upon consideration of all the foregoing matters, it isconcluded that there was no instruction on May 19, byDibble to Marquis to lay off an indirect employee as aneconomymeasure,"and that, Hubble was not selected forlayoff because of any such instruction. Rather, under allthecircumstances, including the timing of Hubble's"layoff" in relation to Respondent's admitted discovery ofhis involvement with the Union, the avowedunion animusofMarquis,aswellasofRespondent'shighermanagement, and the implausibility of, and the apparentconflicts in, the testimony of Respondent's witnesses, it isfound that Hubble was terminated on May 19, because ofhis known union activity, and that Respondent therebyviolated Section 8(a)(3) and (1) of the ActMoreover, even if Hubble were deemed to have beenlaid off for a legitimate reason, the fact that, instead ofrecalling him, Respondent took the unprecedented actionof assigning work he could have done to salariedpersonnel from another plant is persuasive, under all thecircumstances, that the failure to recall him was due to hisunionactivityb.GrayThere is no dispute that Gray was discharged forreasons related to his actual or supposed union activities,and Respondent's only defense in his case is that he was asupervisor and that his alleged activities on behalf of theUnion were therefore not protected by the Act. TheGeneralCounsel contends (1) that Gray was not asupervisor, and (2) that, even if he was a supervisor, hisdischarge was unlawful because it was prompted, not byhis own union activity, which was nonexistent, but by hisfailure to report on the union activity of others TheGeneral Counsel here relies on the rule of theTalladegaCotton Case,2$which held that, while a supervisor may bedischarged for engaging in union activity, he may not bedischarged for refusing to combat, through unfair labor"The recordshows that Respondent had been in existence at least since1951(AccordingtoMarquis,thatwas when he came to work forRespondent)"Marquis testified that Dibble assured him that the three foremen wouldnot be charged to Marquis'account, and Respondent's brief cites this,inter alia,as justifyingthe transfer of the three men to Crawfordsville inthemidst of an alleged campaign to reduce overhead there However,Dibble, himself,did not attempt at the hearing tojustify hisaction on thatground, and,inany case, such juggling of bookkeeping entries wouldreduce any cost-cutting program atCrawfordsvilleto a fiction"ln the light of subsequent events, it seems probably that what actuallyhappened on May 19, was that Marquis called Dibble to apprisehim of (1)Hubble's unionactivity, (2) the scheduled recall of Bishop as a replacementfor Cunningham,(3) the awkward position inwhichRespondent would beplaced if it ostensibly laid Hubble off for economic reasons, while recallingBishop, who was Hubble's junior, and(4) the need for more men in thestockroom,and, that it was agreed at that time to terminate Hubble,ostensiblyfor economic reasons, and to solve the manpower shortage inthe stockroom, without recalling Bishop, but by resorting to the moredevious means described above."N L R BvTalladegaCotton Factory,213 F.2d 309 (C A 5) P. R. MALLORY, CO., INC.313practices, the union activity of employeesAs to (1), above, Gray, together with Wilson,26 directedthe work of seven or eight production employees FromGray's own testimony, it appears that he effectivelyrecommended hiring and wage increases, and occasionallyadjustedgrievancesandgrantedtimeoff.Itis,accordingly, found that he was at the time of his dischargea supervisor.As to the reason for his discharge, Works ManagerDibble testified that onMay 22, he ordered Gray'sdischarge, upon being told of reports received by Marquisthat Gray had attended a union meeting. Gray's accountof the circumstance of his discharge was that on May 23,Plant Superintendent Page notified him that he was being"laid off" for lack of work and because of his attitudetoward Respondent, and that, when Gray asserted that theonly thing he did wrong was not to tell Page some thingshe knew, Page remarked, "Why didn't you come tell me9"NeitherMarquis nor Page testified about the reasons forGray's termination.While admitting that he was told by Hubble as early asMay 12 of his plans to solicit on behalf of the Union,Gray denied that he was, himself involved in any unionactivity.27The General Counsel contends that Respondent couldnot have discharged Gray because of his union activity,since there was none, and that the true reason for Gray'sdischarge is to be inferred from Page's query as to whyGray had not disclosed to Page what he knewHowever, the latter incident alone does not necessarilyrefuteRespondent's explanation for Gray's termination.Page did not raise the issue of Gray's failure to report onemployee union activity, but merely commented on Gray'svoluntary statement that this was his only dereliction, and,while such comment may be deemed to imply a reproach,it is but equivocal evidence that this was the true reasonfor Gray's discharge. It would have been quite natural forPage to utter such a reproach in response to Gray'svoluntary disclosure, even if the true reason for hisdischarge was something entirely different - Gray's ownsupposedunionactivity.Nor do I deem persuasive the fact that, as Graytestified,hewas apparently observed onMay 19 byMarquis to be going to lunch with Hubble, who by thattime was admittedly known by Marquis to be solicitingfor the Union The force of this testimony is considerablyweakened by Gray's admission that he usually lunchedwithHubble.Moreover, even if, in view of Hubble'ssolicitation that morning,Marquis did deem it particularsignificant that the two lunched together on the 19th, hemight as well have inferred therefrom that Gray wassympatheticto,andinvolvedin,theUnion'sorganizational efforts, as that, as the General Counselcontends, Gray was not so involved, but merely guilty ofnot sharing with Respondent his knowledge of suchefforts.28Accordingly, after giving due weight to the failure ofMarquis and Page to testify for Respondent on this issue,Iam still not convinced that the evidence preponderates infavor of a finding that Gray was discharged for notdisclosing to Respondent what he knew about employeeunion activityFinally,even if one were to accept the GeneralCounsel's theory that the true reason for Gray's dischargewas his silence concerning employee union activity, it isfarfromclearthatunderBoardprecedentsthatcircumstance would render Gray's discharge unlawful. Asalready noted, it is well settled that a supervisor may notbe discharged for refusing to combat employee unionactivity or for refusing otherwise to engage in unfair laborpractices, and, had Respondent asked Gray to engage insurveillance of union activity, and to report the results ofsuch surveillance, and discharged him for refusing to doso, such discharge would have been unlawful. However,here, there is no evidence of any request that Gray spyupon, and report, employee union activity, but at the mostonly that he was reproached for not reporting toRespondent information about employee union activitythat he had innocently acquired. For, so far as the recordshows the only such information that Gray had was basedonHubble's voluntary disclosure onMay 12 that heintended to help the Union organize the CrawfordsvilleplantWhile it might have been a breach of confidence forGray to report this voluntary disclosure to highermanagement, I am aware of no basis for holding that itwould have been an unfair labor practice.39 It follows that,even if he were discharged for not making such report,such discharge would not be attributable to his refusal toviolate the Act.In view of all the foregoing considerations, I am notpersuaded thatGray'sdischargewas unlawful, anddismissal of the pertinent allegation of the complaint willbe recommended.c.OtisWittyHe was hired at Greencastle in March 1966, anddischarged on October 25, 1966, allegedly for cause. Hisjob involved performing certain steps in the fabrication ofcapacitatorsItmay be appropriate at this point toexplain the entire fabrication process.The function of the capacitators manufactured byRespondent was to store electrical energy-Witty workedon the solid tantalum capacitators, which were dividedinto two categories- TAS and TIMS - and the TAScapacitators are subdivided according to size into fivetypes, designated "A," "B," "C," "F," and "G." Thetantalum capacitators are made by (1) pressing tantalumpowder into the shape of a slug, which constitutes theanode, (2) heating or "sintering" the anode in a furnace,to run the powder together, (3) welding to each anode apiece of tantalum wire, referred to in the record as a"lead,""user," or "stem," which, together with theanode, constitutes the entire capacitator, (4) checking the"Wilson wasGray's ,junior, and Gray acknowledged that he had moreauthority thanWilson(The complaint alleged, and Respondent's answeradmitted,thatWilson was a supervisorHowever, at the hearing theGeneral Counsel withdrew that allegation"See next footnote"At the conclusion of Respondent'scase,Gray was called by theGeneral Counsel as a rebuttal witness, and denied that he was"active" inthe Union,but asserted that on May 19 he met Union Organizer Davis ina tavern I reserved ruling on Respondent'smotion to strike suchtestimony as improper rebuttal I now deny that motion insofar as itrelated to Gray'sforegoing denial, which was presumably addressed toRespondent's defensethat Graywas discharged for his own union activityrather than his silence about the activity of others As to the meeting withDavis, I now strike such testimony,since it does not appear to have anyrebuttal function In any event,such testimony is deemed immaterial, asthere was no evidence that Respondent knew of such meeting, and,even ifsuchknowledgewere inferred,itwouldmerely tend to convinceRespondent that Gray was, himself,involved in union activity"For authority that a report by one supervisor to another concerningemployee Union activity is not forbidden by the Act,see JW Mays, Inc ,147 NLRB 942, 948,South Rambler Co.139 NLRB 1197, 1198 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDvoltage of the capacitators, (5) welding them to a series ofparallel rods or stringers, which are set in a frame knownas the "head,""' (6) dipping the heads in a solution ofphosphoric acid and water, and applying voltage to theheads, (7) dipping the heads in a tray containing asolution of manganese nitrate," (8) baking the heads in anoven for 10 minutes, (9) repeating the last two operationsI l times, (10) measuring with calipers the thickness of the"buildup" produced by the foregoing "conversion"operation (i e , the dipping and baking) to determine thatit is not less than 008, nor more than 025 of an inch,(II) subjecting the contents of the heads to a "reform"process,which involved one more dipping and bakingoperation like that described above, and (12) testing theanodes for capacity to store electric energy, and forleakage 'r If the anodes in a head do not pass these tests,and the defects are not such as to require scrapping theanodes, either steps 7 and 8, above are repeated a fewtimes or the manganese nitrate crust is stripped entirelyfrom the anodes by immersing them in a nitric acidsolution, and those steps are repeated I I times, as before.Witty's work consisted of steps 7 and 8 above, whichare described in the record as the "conversion operation "During his prehire interview Witty was asked by PlantSuperintendentCox about his union sentiments. Wittyanswered that he favoreda unionwhere it was needed,and asked Cox whether he thought a union was needed atthe Greencastle plant,eliciting anegative answerWittywas assigned initially to work on the TAS capacitators InAugust, he signedaunioncard and soon thereaftersolicitedother employees to sign cards on the plantpremises.About this time, as found above, employees atGreencastlewerewarned by Supervisor Hartman ofdischarge for talking about the Unionin theplantWittyattended severalunionmeetings, the first on September29, and at a meeting held on October 24, was electedpresident of the union organization at the Greencastleplant.On October 5, he received his first written reprimand or"AVO" - for producing an allegedly defective "head""of TAS anodes. According to Witty, he protested that thereprimand was unwarranted." In any event, there is nocontradiction ofWitty's testimony, which I credit, thatbefore this incident his work had never been criticized andthat his group leader had, in fact, complimented him forrunningless scrap than the other operators. A day or soafter the "AVO" incident he was transferred to the fob ofdipping and baking the TIMS capacitators, which weremuch smaller than the "F" and "G" sizes of TAScapacitatorsonwhichWittyhad theretofore beenprincipallyemployed, and admittedly required greatervisual acuity on the part of the operator.On October 14, he received a second-AVO for excessivescrapOn October 22, he was handed a third AVO, datedOctober 21, which stated that over 50 percent of the headshe processed had to be reworked and that he had beenwarned of discharge if there was any recurrence"In the caseof TIMS, 22 anodesare welded on a single rod, and thereare 30 rodsin each headThus, eachhead contains 660 capacitators"in connection with this operation it is important not to let the solutionrise to a point morethan one-thirtysecond of an inch from the top of theanode"There areseveral additional operations which are not relevant to thisdiscussion."For an explanationof this term,see the text,above."1 credit the uncontradicted testimony of Steele that in the course ofsuch protestWitty madea vulgar suggestion as to what Blaugrund coulddo with the AVOAs related above, on October 24, Witty was electedpresident of the union organization at the Greencastleplant.Early the next day, he was accosted in the plant,according to his testimony, by a technician, Huller, whoasked him about theunion meetingheld the night before,remarking, "We happen to know you had a union meetinglast nightYou was elected presidentWho wasthe other officers"Witty refused to answer. About 15minutes later he was notified of his dischargeHuller denied that there was any such conversation orthat he had reported Witty's election to management inany case it was not shown that Huller was a supervisorAt the hearing, Blaugrund admitted that some time inSeptember he learned through Steele thatWittywasactive on behalf of the Union Steele testified that heheardofWitty'sunionactivityfrom some of theemployees either in mid-October or the "first quarter" ofOctoberAs Steele's recollection concerning the dateseemedmoreexactthanBlaugrund's,andsinceBlaugrund's information was derived from Steele, I regardhis testimony as more reliable and find that during thefirsthalfofOctoberSteelereceivedinformationconcerningWitty'sunionactivity,whichwascommunicated at that time to BlaugrundHowever, both Steele and Blaugrund denied that theyknew on October 25, of Witty's election on October 24, aspresident of theunionorganization at Greencastle,JS andthey denied that his discharge was due to his unionactivityRespondent contends that Witty was discharged,interalia,for excessive scrap. To document this contention,Respondent introduced the scrap records of all threeTIMS conversion operators, including Witty, as reportedon October 13, 14, 18, 21, and 24," which records alsocontaineddata concerning the operators' total dailyproduction.However, if one excludes those productionand scrap figures which pertain to batches on which Wittycollaborated with another operator," these records showthe following with respect to Witty's contribution to totaloutput and to the total amount of scrapThe report of October 13, shows that he processed 28percent of the TIMS capacitators and was responsible for29 percent of all those scrapped, the October 14 reportshows that he processed nearly 23 percent of all suchcapacitators and was responsible for 24 percent of thescrap, the October 18 report shows that he worked on 50percent of all the capacitators and produced 50 percent ofthe scrap, the October 21 report shows that he wasresponsible for nearly 57 percent of the total productionand 54 percent of the scrap, and, according to the reportof October 24, he accounted for 53.6 percent of the totalproduction and only 41 percent of the scrap.""In view of such denial, and, as there is insufficient basis in the recordfor imputing to Respondent any knowledge that Huller may have had ofthismatter,Ido not rely on the proximityofWitty'sdischarge to hiselection toUnion officein reaching my ultimate conclusion regarding thereason forWitty's discharge"No recordswere offered by Respondentas to any ofthe other 10 or sodays that Wittyworkedon TIMS.Steele explained that he checked onlythe work for those days on whichitwas reportedto him by the conversionmonitor that scrap was running too high"Steele conceded at the hearing that, in the case of such collaborations,itwas impossible to ascertain which operator was responsiblefor the scrap"it does not appear that the above figures would be materiallydifferent,even if one added to Witty's account 50 percent of the production and 50percent of the scrap with respect to all batches on which he collaboratedwith another operator(See preceding footnote)On this basis, on October24, for example,he would have had 53 percent of the total production and49 4 percentof the scrap P. R. MALLORY,CO., INC.315Thus, Respondent's own records, submitted to prove hisexcessive output of scrap, show that he did not producesignificantlymore than hisproratashare of the scrap andtowards the end, in fact, produced less than such shareThe same records establish also that Witty's productivityimproved sharply and that during the last week of hisemployment he was putting out more work than thecombined production of both the other operators in hisdepartment, despite the fact that they had had moreexperience in working on TIMS capacitators.Although the foregoing facts must have been apparenttoWitty's supervisors,Blaugrundmaintained at thehearing that the scrap reports showed that Witty had theworst scrap record of all the operators and that at timeshe was "50 percent worse"; and Steele testified that onOctober 14, he determined from a review of the scraprecords for the preceding day - Respondent's Exhibit 25- that 40 percent of the scrap was found in batchesprocessed exclusively byWitty, and reported this inwriting to Blaugrund."However, as already related,Respondent's Exhibit 25 shows that only 29 percent of thescrap reported on October 13 was found in batchesprocessed exclusively by Witty.00In addition to Witty's scrap record, there was evidencethat, in deciding to discharge Witty, Blaugrund consideredalso the fact that on October 20, an excessive proportionofWitty's output contained defects which, while notrequiringthat the capacitators be scrapped, necessitatedthat they be reworked, which fact caused Blaugrund toissuethe AVO of October 21, referred to above, recitingthatover 50 percent of Witty's output had to bereprocessed and that he was warned of discharge if thissituation recurred.However, there is no evidence thattherewas any such recurrence. In fact, Respondent'srecords show that on October 21 none of the workperformed solely byWittyhad to be reprocessed,comparing most favorably in this respect with the work ofother operators, and that on October 24, of 14 batcheshandled exclusively by Witty, only 4 had to be reworkedThere was no testimony that Blaugrund considered thisratio to be so great as to constitute a "recurrence" of theOctober 20 incident, and, in fact, Blaugrund vacillated astowhether, before dischargingWitty, he even saw thereport of work reprocessed on October 24.41Moreover, elsewhere, in testifying about the sequence ofeventsonOctober 25, Blaugrund made no specificreference toWitty's production on October 24 of itemsrequiring reprocessing, 42 but testified only that in themorning of October 25, Steele adverted toWitty'sunsatisfactory work record, with specific reference to hisexcessive scrap, citing the "scrap reports" for October 21and 24, and that it was thereupon decided to dischargeWitty. However, Respondent's scrap reports contained nodata on work reprocessed but only on production andscrap, and, as already noted, such reports for October 21"This reportwas introduced in evidenceAccordingto this report andthe testimony of Steele, all three TIMS operatorswere warned at this timeabout theneed for reducingtheir scrap rate"When it was pointed out to Steele that,even on the basis of hiserroneous40 percent figure, andassuming thatWittywas responsible forone-thirdof the day's production, his scrapratiowashigher by only 7percentage points thanitwouldbe ona proratabasis,Steele's answerimpliedthathe deemedthe 40 percentfigure excessive,in viewof the factthatWittymight have been at leastpartly responsiblefor the scrap inthose batcheswhich heprocessedjointlywith another operatorHowever,Resp Exh 25,shows no such"joint"batches"This datawas not contained in the same document as the scrap reportsreferredto above but only in so-calledMonitor's Reportsand 24, showed that Witty was by far the outstandingproducer in his department, and that his scrap ratecompared favorably with that of the other operatorsAs for Steele's testimony concerning the events ofOctober 25, he related that about 8 a.m. a conversionmonitorcalledtohisattentionsome batches ofcapacitators that had been processed byWitty andrejected;thatthisimpelled thewitnesstoconsultBlaugrund, to whom he showed the rejected batches, andwith whom he reviewed the records pertaining to Witty'spast performance, and that, after Witty was summoned,Blaugrund told him he was being discharged because hewas running an intolerable amount of scrap, was showingno improvement, and had displayed a very poor attitude 43Witty's versionwas that he was told he was beingdischarged for running too much scrap.Thus, so far as appears from the testimony ofBlaugrund and Witty, no specific reference was made tothe amount of work done by Witty on October 24, or atany other time that required reprocessing, the only aspectof his job performance pinpointed by such testimony beinghisscrap record, and, it is not clear from Steele'stestimony whether the "rejected" lots referred to by himinvolved scrap or reprocessing It is clear, in any event,from the testimony of all three that a major, if not theonly, consideration was Witty's scrap record. However, asalready shown,Respondent'sown records belie thetestimony of Blaugrund that Witty's scrap rate was worsethan that of his fellow operators, and, if his discharge wasdeemed warranted for that reason it would seem thatsimilar action would have been taken against the othertwo operators. Yet, although all three operators werewarned on October 13 that their scrap rate was too high,44Witty alone was discharged,4$ notwithstanding that he wasthe only one of the three whose scrap rate, according totherecordssubmittedatthehearing,showed anyimprovement, and notwithstanding that by October 25,according to those records, the volume of his output faroutstripped that of the others.The foregoing circumstances point to a pretextualdischargeMoreover, even if one were to assume thatmanagement honestly believed that Witty's scrap rate, inconjunction with his "reprocessing" rate, warranted hisremoval from the TIMS conversion operation, therewould still remain the question why he was not transferredback to the TAS operation, which he admittedly hadhandled acceptably for a 7-month period. The TIMSanodes were a good deal smaller than the "F" and "G"sizesof TAS anodes on which Witty had previouslyworked,45 and in a precision operation such as was hereinvolved, itwould seem to have been reasonable toattribute to this difference in size any difficulty that Wittymay have had with TIMS.47"Blaugrund testified that on the 25th he showed Witty "the variousscrap reports,and Conversion Monitors' Reports," but Blaugrund did notfurther identify the latter reports"According to Steele, after the discharge interview, he was shown threemore defective batches of capacitators which Witty had worked on thatmorning However, it is clear that this was not a factor in the discharge,which had already been effected"See in 39 above"The two other operators are identified in the record only by theirinitials as"D W " and"D S " (Resp Exhs 29 and 30 indicate that "DW's" first name was David)General Counsel'sExhibit 9, which containsdata as to all terminations at Greencastle from July 1966 to July 1967,shows that no employees with those initials were discharged during thatperiod"See Resp Exh. 7"Note that,as related below,Respondent refused to transfer Michael 316DECISIONSOF NATIONALLABOR RELATIONS BOARDBlaugrund acknowledged that, on the whole, Witty haddone a good job on the TAS capacitators, but, whenasked whether he had consideredretainingWitty on thebasis of seniority instead of one of the TAS operators,Blaugrund answered only, "I didn't think it was reallynecessary to put him on any job after the work he hadshown " Steele acknowledged that Witty was senior to aTAS operator on the second shift; and, while notdisputing that his performance on TAS was good, Steeleexplained that he did not put Witty back on TAS becauseof his past record and "attitude" - namely, his reactionto the first AVO -ie and because he did not believe Wittywas capable of doing the job.Thus, it appears thatWitty admittedly had moreseniority than one of the TAS operators on the secondshift, and the only reason assigned by Blaugrund for notpermittingWitty to "bump" the junior operator, inaccordance with Respondent's seniority policy, was thathe did not deem Witty entitled to consideration for anyother job because of "the work he had shown." However,if,as Blaugrund admitted, Witty had on the whole done agood job on the TAS operation, it is not clear why hisalleged inadequacy on TIMS should preclude him frombeing put back on TAS. In the case of Michael, which isnextdiscussed,hisdemonstrated ineptnessononeoperationd9 did not preclude him from being transferred tothe TAS operation, with which he was totally unfamiliar.Nor is there any more apparent substance to Steele'sexplanation thatWitty was not transferred back to TASbecause of his defiant reaction to the first AVO andbecause Steele did not believe that Witty "was capable,and didn't want to do the job." The latter reason is beliedby Steele's own admission, as well as Blaugrund's, thatWitty did an acceptable job on TAS. As to Witty'sreaction to the AVO of October 5, this was not cited byBlaugrund as a reason for refusing to retain Witty as aTAS operator, and it is clear that at the time of thatincident Respondent did not regard it as sufficient ground,in itself, to discharge him; for, he was retained untilOctober 25, notwithstanding that incident.Thus, Steele's position was essentially thatWitty wasnot retained as a TAS operator because of an incident onOctober 5 that was overlooked at the time and because ofSteele's unexplained belief thatWitty did not have theability or desire to do a job, which he had admittedlyperformed competently until his transfer to TIMS.The foregoing deficiencies in the explanations offeredfor the failure to retainWitty as a TAS operator,pursuanttoRespondent'savowed senioritypolicy,considered in conjunction with Respondent's misplacedreliance on his scrap record, the timing of his discharge inrelation to the date that Respondent admittedly learned ofhisunion activity,'" and Respondent's conceded unionanimus, allcombine to convince one that Witty wasdischarged because of such activity and not for thereasons assigned by Respondent. I find, therefore, that bydischargingWitty on October 25, Respondent violatedSection 8(a)(3) and (1) of the Act "from TAS to TIMS because of the greater visual acuity required in theTIMS conversion operation"See fn 34, above"He was involved in two incidents, which caused Respondent to lose atotal of about$6,000 in damages to a furnace as well as 7 days productionfrom that furnace Resp Exhs I1 and 13"As found above, Steele and Blaugrund learned only a few weeks beforeWitty's discharge that he was an active union adherent"Respondent contends that Witty's entire testimony should be strickenbecause of the General Counsel'sfailure at the hearing to produce and JesseMichaelHe was hired at Greencastle in May 1966. He signed aunion card on September 29, 1966, and on the same date"attended a union meeting, where he received two Unioncards, which he later gave to a "friend." On October 6, hewas told by Steele and Blaugrund that he was being laidoff for lack of work, and his request that he be assignedto other work was rejected on the ground that there wasno other work available that he was qualified to do OnNovember 25, 1967, Respondent mailed him an offer of ajob as a factory serviceman, but the letter was returnedundelivered.Michael'sfirstassignmentwas in the sinteringdepartment, where he was responsible for damage to afurnace, which necessitated a 3-day shutdown " He wasthereafter, in August, transferred to the TAS conversionoperation, where he worked on the larger sizes of TAScapacitators ("F" and "G") He had no vision in one eye,and, according to company records, had 20/30 vision inthe other.General Foreman Blaugrund testified that Michael waslaid off because of the decline in orders for the "F" and"G" TAS capacitators and a change in method ofoperation, which permitted a reduction in the complementofTAS operators, and that such reduction wasaccomplished by layingMichael off (and, as alreadynoted,transferringWitty to the TIMS conversionprocess) Blaugrund explained that because of Michael'slimited vision it did not seem feasible to transfer him toany other work, an assignment to the TIMS conversionoperation being out of the question because of the smallsizeof the TIMS capacitators and the importance ofvisual acuity.When asked about a job performed by a"reform operator," Blaugrund explained that he did notthink that Michael was capable of grasping the technicalaspects of that work As to a job on the assembly line,Blaugrund said he did not consider that because onlywomen had theretofore done that work," and it alsorequired good visionalleged, handwritten,pretrial statementbyWitty(in addition to the twotyped affidavitsactually produced at the hearing)As to suchallegedstatement,Ifind as followson the basis of the testimony of Witty, BoardAgent Duffy,and Kenney,theGeneralCounsel's representative at thehearingThat the General Counselhad no such statement in his possession at thetime of the hearing, thatWitty's initialtestimony,disputedby Duffy, andretractedbyWitty, thatattheirfirstmeetingWitty approved ahandwritten statement preparedby Duffywas mistaken and that the onlystatement then prepared was thetyped affidavit producedat the hearing;and that at their second meetingDuffydidmake some handwritten notesconcerningWitty'spostdischarge employment(amatter not in issue andnot mentionedinWitty's testimony),which were not retainedby DuffyIn view of these findings,Iadhere to my denial at the hearing ofRespondent'smotion to strikeWitty's testimony In any event,even ifWitty's entiretestimony were stricken,itwouldnot affectthe result, sinceIwould find his discharge discriminatory on the basisof the otherevidencein the record"While Michael testifiedthat thedate of themeeting wasOctober 2 or3, the recordshows that the only union meeting before Michael's layoffwas held on September29Accordingly, I find that to be the correct dateof the meeting he attended"Respondent's recordsshow thatsuch damage necessitated repairscosting $3,000In addition,such records show that about a week laterMichael was involved in an incident which again caused damage to afurnace in the amount of$3,000, andrequireda 4-day shutdown"it appears from the record that it was Respondent's practiceto reservecertain assembly line operations exclusively to women, because men didnot take to work of that type. P. R. MALLORY, CO., INC.Steele testified thatMichael's layoff was due to adecline in orders for the "F" and "G" size TAScapacitators, and that, although several, junior employeeswere retained,Michael did not have the technical abilityor visual acuity to fill any of their jobsSteeldenied that he was aware of Michael's unionactivity,"and there was no direct evidence to thecontrary.As to circumstantial evidence, it is apparentfrom the cases of Hubble and Gray that Respondent hadan effective "grapevine" at Crawfordsville, which wasattunedtoemployeeunionactivityHowever, theGreencastle plant, where Michael worked, had about 8 to10 times as many employees as Crawfordsville,56 and,whileWitty's activities at Greencastle admittedly came toRespondent's attention, they were more extensive thanMichael's.Moreover, the fact that Steele candidlyacknowledged that he was aware of the union activities ofWitty lends credence to his denial of any like knowledgein the case of Michael. Finally, the General Counseladduced no evidence to rebut the economic reasonsassigned forMichael's layoff or the testimony that hislimited vision and comprehension of technical matters, asdemonstrated by the incidents in the sintering room,precluded his being considered for other, available jobs.Accordingly, I do not deem the evidence to preponderateinfavor of a finding that Michael was laid off fordiscriminatory reasons, and will recommend dismissal ofthe pertinent allegation of the complaint.e.ChilesChileswas hired at Greencastle in July 1966. Hetestified that in November 1966, his supervisor, Lawson,told him that he had heard from higher management thatChiles was active on behalf of the Union, eliciting fromChiles an emphatic denial, and that Lawson commented,"Well, that's a good way to get let out of this plant.. .There's been two or three discharged over this"; that laterthe same day Maintenance Superintendent Buchanan toldChiles he had received a "bad report" about the foregoingincident, and inquired what had happened between himand Lawson; that, after he related his version to Buchananand Plant Superintendent Cox, Lawson was summonedfor a confrontation with Chiles, and gave the lie to Chiles;thatCox then assured Chiles that nobody had beendischarged for union activity, that Lawson had not beentold to question Chiles about the Union, and that, if theemployees wanted to organize the plant, Cox would haveto go along with it.Lawson testified that on several occasions in AugustandSeptember 1966, he reprimandedChilesforabsenteeism, pointing out that there was no availablereplacement for Chiles and that his absences hampered theoperations of Lawson's crew; that the witness reportedthismatter to Buchanan and Cox, that before November1966, he had on more than one occasion observed signsthat Chiles had been drinking, and admonished him not todrink before coming to work, that on November 6, aSaturday, about 1 30 a.m., he observed that Chiles showedsigns of unsteadiness on the job and that there was anodor of alcohol about him; that Chiles admitted that hehad had a drink before coming to work; that the witnesswarned Chiles that his absenteeism and drinking habitswere endangering his job; that Chiles then brought up the"The questionwas notput toBlaugrund"There were 400 to 600 employeesat Greencastle,as against50 to 60 atCrawfordsville317subject of the Union, disavowing any interest therein, andremarking thatMichael had lost his job shortly aftergoing to a union meeting; that the witness assured ChilesthatMichael was not laid off for union activity; and that,because of Chiles' physical condition, he was excused bythewitness from any further work that morning. Thewitness denied that he at any time made any of theremarks ascribed to him by Chiles. Lawson added that thenext workday (Monday) he reported to Buchanan that hehad sent Chiles home because of his condition; that thefollowingday he had the confrontation with Chilesdescribed above, and denied that he had threatened Chileswith discharge for Union activity; and that Chiles thenremarked, "Well, maybe it didn't quite happen that way.No, I don't think so." The witness denied that he had anyknowledge of Chiles' union activity.Maintenance Superintendent Buchanan testified that onNovember 8, Lawson reported that Chiles had beenexcused from work because of his physical condition, thatthe next day the witness discussed the matter with Chiles,who charged that Lawson had interrogated him about hisunion activities; and that Lawson denied that he had doneso or that he had referred to the fact that men had beenlaid off.Chiles'aforedescribedtestimonyconcerninghisconversation with Lawson in November 1966, forms thebasisof an allegation in the complaint of unlawfulinterrogation and threat of reprisal by Lawson. As heimpressed me as more sincere and candid than Chiles, IcreditLawson's version of the incident, and find noviolation of the Act thereinOn January 19, 1967, Chiles signed a union card andon January 23, attended a union meeting. The next day,Chiles reported sick, and on January 2557 came to work afew hours late. Chiles testified that Buchanan greeted himwith a reprimand for missing the previous day andreporting late that morning; that the witness explainedthat he had been held up by the icy condition of the roads,that the conversation was interrupted by a toolroomemployee, who told Buchanan that, if conditions should beas bad the next morning as they were that morning, hewould not come to work, that Buchanan merely remarked,"All right," but at the same time, insisted to Chiles thatthe condition of the roads did not excuse his tardiness,thatBuchanan declared thatRespondent could nottolerate Chiles' absenteeism and asked for his resignation,that the witness answered, "Well, if that's the way it is, Iguess that's the way it is", and that Buchanan instructedhim to pick up his timecard. Chiles denied at the hearingthat he quit. In any case, it is clear from his version thatany resignation by him was involuntaryBuchanan's version was that on the 25th Chiles came towork at 9:30 a.m.; that the witness warned him ofdischarge, if he did not improve his attendance; thatChiles promptly announced that he was quitting and leftthe plant; that the witness did not ask Chiles to quit, andwould have permitted him to remain at work; and that thewitness knew nothing of Chiles' union activity.As to the events of January 25, on the basis ofdemeanor I credit Buchanan's explanation, and find thatChiles voluntarily quit, because of his resentment ofBuchanan's reprimand.""The General Counsel contends that the correct date of this incident wasJanuary 27, and that the fact that Buchanan gave the date as January 25,impairs his credibilityHowever, Chiles, himself, gave the date as the 25th"In any event,there is no evidence that Respondent was aware thatChiles had signed a union card or attended a union meeting Accordingly, 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, it willbe recommendedthatall allegationsof the complaint as to Chilesbe dismissed.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V THE REMEDYIthaving been found that the Respondent violatedSection 8(a)(1) and (3) of the Act, it will be recommendedthat it be ordered to cease and desist therefrom and takecertainaffirmative action designed to effectuate thepolicies of the Act.IthavingbeenfoundthattheRespondentdiscriminatorily terminated the employment of Otis WittyandVorrisHubble, itwillberecommended thatRespondent be required to offer the foregoing employeesimmediate reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges.Itwillalsobe recommended that Respondent berequired to reimburse the foregoing employees for anylossof pay they may have suffered by reason of theRespondent's discrimination against them, by paying tothem a sum of money equal to the amount they wouldnormally have earned as wages from the date of theirterminationtothedateofRespondent'sofferofreinstatement, less their net earnings during that periodBackpay shall be computed on the basis of calendarquarters, in accordance with the method prescribed in FW Woolworth Co ,90NLRB 289, and interest at therateof 6 percent per annum shall be added to netbackpay, in accordance withIsisPlumbing & HeatingCo., 138 NLRB 716.In view of the nature of the violations found herein,particularly the discriminatory terminations, a potentialthreat of future violations exists which warrants a broadcease-and-desist provision.Conclusions of Law1.By soliciting an employee to engage in surveillance ofthe union activities of other employees and by threateningemployees with discharge for Union activity, Respondenthas interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed in Section 7 of theAct, and has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.2.By terminating Otis Witty and Vorris Hubble forunion activity,Respondent has violated Section 8(a)(3)and (1) of the Act.RECOMMENDED ORDERUpon the entire record in the case, and the foregoingfindings of fact and conclusions of law, it is recommendedthat Respondent, P. R Mallory & Co., Inc., Greencastleeven if one were to find that Chiles was discharged,an essential ingredientfor a finding of discrimination would be lackingandCrawfordsville,Indiana,itsofficers,agents,successors, and assigns, shall be required to:1.Cease and desist from.(a)Discouraging membership in International Union ofDistrict 50, United Mine Workers of America, or in anyother labor organization,bydiscriminatingagainstemployees in regard to their hire or tenure of employmentor any term or condition of employment(b) Soliciting its employees to engage in surveillance ofthe union activities of other employees and threateningdischarge for engaging in union activity(c) In any other manner, interfering with, restraining,or coercing its employees in the exercise of their right toself-organization, to form, join, or assist the above-namedUnion, or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to theextent that such right is affected by the provisos inSection 8(a)(3) of the Act.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a)Offer to Otis Witty and Vorris Hubble immediateand full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, in the manner prescribed in thesection of the Trial Examiner's Decision entitled "TheRemedy."(b)Make whole the said employees, in the manner setforth in the section of said Decision entitled "TheRemedy," for any loss of pay they may have suffered byreason of Respondent's discrimination against them.(c)Preserve and, upon request, make available to theBoard or its agents, for examination or copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amounts of backpay dueunder the terms of this Order.(d) Post at its plants in Crawfordsville and Greencastle,Indiana,copiesoftheattachednoticemarked"Appendix."" Copies of said notice, on forms to beprovided by the Regional Director for Region 25, shall,after being duly signed by the Respondent's representative,be posted by the Respondent immediately upon receiptthereof, and maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that such notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 25, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.'"IT IS FURTHER ORDERED that all allegations of thecomplaint as to which no violation has been found arehereby dismissed."In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modifiedto read "Notifysaid Regional Director, inwriting,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith " P. R. MALLORY, CO., INC.319APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WEWILLNOTdiscouragemembershipinInternationalUnion of District 50, UnitedMineWorkersofAmerica,orinanyotherlabororganization,by discriminating against them in regardto their hire or tenure of employment or any term orcondition of employment.WE WILL NOTask our employees to engage insurveillance of the union activities of other employees.WE WILL NOTthreaten that employees will bedischarged for engaging in union activity.WE WILL NOTin any other manner interfere with,restrain,or coerce our employees in the exercise oftheir rights to self-organization,to form,join,or assistInternationalUnion of Distnct 50, United MineWorkers of America, or any other labor organization,to bargain collectively through representatives of theirown choosing,and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from anyor all such activities,except to the extent that suchrightmay be affectedby theprovisos in Section 8(a)(3)of the Act.WE WILL offer Otis Witty and Vorris Hubbleimmediateand fullreinstatementto their former orsubstantiallyequivalentpositions,andmake themwhole for any loss of pay suffered by reason of thediscrimination against them.All our employeesare freetobecome,remain, orrefrainfrombecomingorremaining,members ofInternationalUnion of District 50, UnitedMineWorkersof America, or any other labororganization.DatedByP R. MALLORY & CO,INC(Employer)(Representative)(Title)Note:WE WILL notify the above-named employees ifpresentlyserving intheArmed Forces of the UnitedStates of their right to full reinstatement upon applicationinaccordance with the Selective Service Act and theUniversalMilitary Training and Service Act, as amended,after discharge from the Armed ForcesThis notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions,theymay communicatedirectlywith the Board's Regional Office, 614 ISTACenter, 150WestMarket Street,Indianapolis,Indiana46204, Telephone 633-8921.